                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       BRITANIE HALLMON,                                 Case No. 19-cv-05289-DMR
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9             v.
                                                                                             Re: Dkt. No. 2
                                  10       STANISLAUS COUNTY HUMAN
                                           RESOURCE DEPT., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pro se plaintiff Britanie Hallmon filed a complaint and an application to proceed in forma

                                  14   pauperis (“IFP”). [Docket No. 1 (“Compl.”).] She alleges claims for employment discrimination

                                  15   under Title VII of the Civil Rights Act of 1964 against Defendant Stanislaus County1 and various

                                  16   individuals who appear to be employed by Stanislaus County.

                                  17          This case was filed in the Northern District of California. The United States Code provides

                                  18   rules to determine venue, which is the specific geographic location in which a lawsuit may be filed.

                                  19   A civil action may be filed in:

                                  20                  (1) a judicial district in which any defendant resides, if all defendants are
                                                      residents of the State in which the district is located;
                                  21

                                  22                  (2) a judicial district in which a substantial part of the events or omissions
                                                      giving rise to the claim occurred, or a substantial part of property that is the
                                  23                  subject of the action is situated; or

                                  24                  (3) if there is no district in which an action may otherwise be brought as
                                                      provided in this section, any judicial district in which any defendant is
                                  25                  subject to the court’s personal jurisdiction with respect to such action.
                                  26   28 U.S.C. § 1391(b).
                                  27
                                       1
                                  28     The named defendant is Stanislaus County Human Resources Department, but the court infers
                                       from the complaint that Ms. Hallmon was employed by Stanislaus County.
                                   1           Ms. Hallmon’s complaint alleges that she was employed by Stanislaus County. Compl. at

                                   2   1-2. She claims that the County discriminated against her based on her race by failing to provide

                                   3   necessary training and terminating her employment. Id. at 1-2. Based on these allegations, it

                                   4   appears that all defendants in this case reside in Stanislaus County and all the events underlying the

                                   5   allegations in the complaint occurred in Stanislaus County. Stanislaus County is within the Eastern

                                   6   District of California. Under the venue rules quoted above, it appears that this case should have

                                   7   been filed in the Eastern District, not the Northern District.

                                   8           Ms. Hallmon is ordered to show cause as to why this case should not be transferred to the

                                   9   Eastern District. By November 12, 2019, she shall file a statement in writing explaining why this

                                  10   case is properly filed in the Northern District or consenting to transfer the case to the Eastern District.

                                  11

                                  12
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: October 25, 2019

                                  15                                                       ______________________________________
                                                                                           DONNA M. RYU
                                  16                                                       United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
